PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




FISH & RICHARDSON P.C. (DC)
P.O. BOX 1022MINNEAPOLIS, MN 55440-1022





In re Application of
     Shunpei YAMAZAKI et al. 
Appl No.: 17/180,950
Filed: February 22, 2021
Attorney Docket No.: 12732-1674006
For:  DISPLAY PANEL, DATA PROCESSOR, AND METHOD FOR MANUFACTURING DISPLAY PANEL
::::::::




DECISION ON PETITION
   37 CFR 1.181 and 1.144











This is a decision on the petition filed on January 10, 2022, under 37 CFR §§ 1.181 and 1.144 requesting withdraw and revision of requirement for restriction mailed on July 16, 2021.

The petition is DISMISSED as MOOT.

Petitioner asserts that the requirement for restriction is flawed and incomplete because the requirement for restriction did not correctly include (1) either identification of Figs. 1A and 1B as being generic to each of Species 1-6, or identification of Figs. 1A and 1B as being an individual Species, or (2) identification of Fig. 1C as a Sub-Species.

A review of the application file record reveals that non-final Office action was mailed on February 23, 2022. The non-final Office action vacated the final rejection mailed on November 2, 2021, withdrew the requirement for restriction mailed on July 16, 2021, set forth a new requirement for restriction identifying six species and five sub-species a-e, defined by fig. 1c and figs 9a-9d, respectively, and rejected claims 1-16 over the prior art. The Office action also indicated that applicant elected over the telephone species 1, and sub-species a (Fig. 1c) encompassing claims 1-16 without traverse. Accordingly, the petition is dismissed as moot as the Office action mailed on February 23, 2022 set forth a new requirement for restriction that identifies fig. 1C as a sub-species as requested by the petitioner. 

The application is being returned to the examiner’s docket to await a reply from applicant to the non-final Office action mailed on February 23, 2022.

Any questions regarding this communication should be directed to Ed Glick, Supervisory Patent Examiner, at (571) 272-2490.


/Matthew W. Such/Director, TC 2800                                                                                                                                                                                                        _______________________
Matthew Such, Director
Technology Center 2800


MS/eg:sh